DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues that the prior art of Lorraine fails to teach:
a tightly contacting portion “is bent at least two times to correspond to both sides of the connector housing” as required by claim 6.
“a pair of rotation prevention pieces are formed to extend forward at front end portions of the base portion, respectively” as required by claim 11.
The examiner respectfully argues that Lorraine teaches:
 The spaced legs 242 and 244, as shown in fig. 6, and annotated figure 1 below are each formed
The pair of rotation prevention pieces (254; fig. 5-6; as shown in annotated fig. 1 below) are formed to extend forward (as shown in fig. 5-6, and as shown in annotated fig. 1 below) at front end portions of the base portion, as required by claim 11. Further note how 254 extends in a forward and upward direction along a front end portion of the base portion

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorraine et. al. (U.S. 5970953).
In re claim 6 Lorraine teaches a clip (210; fig. 5-6; as shown in annotated fig. 1 below) for an injector (212; fig. 5-6; as shown in annotated fig. 1 below), comprising:
a base portion (251; fig. 5-6; as shown in annotated fig. 1 below) configured to tightly abut an upper surface of a connector housing of an injector to elastically support the upper surface of the connector housing of the injector;
a pair of first elastic portions (extending from each side of 233; fig. 5-6; as shown in annotated fig. 1 below) elongated from side portions of a rear end of the base portion (fig. 5-6; as shown in annotated fig. 1 below) and bending downward (Note the slight downward bend);
a pair of second elastic portions (236; fig. 5-6; as shown in annotated fig. 1 below) formed at both of the first elastic portions and bending upward (Note the slight upward bend); and
a pair of elastic pieces (224, 226; fig. 5-6; as shown in annotated fig. 1 below) elongated from both of the second elastic portions and inclined upward toward a front direction, which is configured to tightly abut a lower surface of an injector cup (injector cup 214; fig. 5-6; as shown in annotated fig. 1 below) of a fuel rail to elastically support the lower surface of the injector cup of the fuel rail,
wherein a tightly contacting portion (portion with spaced legs 242 and 244, as shown in fig. 6, and annotated figure below are formed to tightly contact the injector), which is formed to be protruded closer toward the connector housing of the injector than the first elastic portions (as shown in fig. 6, and annotated fig. 1 below) and configured to abut side surfaces of the connector housing, is interposed between the rear end of the base portion and an upper end of the first elastic portions (fig. 5-6; as shown in annotated fig. 1 below), and 
wherein the tightly contacting portion is bent at least two times to correspond to both sides of the connector housing (note how spaced legs 242 and 244, as shown in fig. 6, and annotated figure 1 below are each formed to tightly contact the injector by bending inward, towards the injector. Further note, as shown in fig. 6 


    PNG
    media_image1.png
    764
    866
    media_image1.png
    Greyscale

Figure 1	Annotated fig. 5 and 6 of Lorraine

In re claim 11, Lorraine teaches a clip (210; fig. 5-6; as shown in annotated fig. 1 above) for an injector (212; fig. 5-6; as shown in annotated fig. 1 above), comprising:
a base portion (251; fig. 5-6; as shown in annotated fig. 1 above) configured to tightly abut an upper surface of a connector housing of an injector to elastically support the upper surface of the connector housing of the injector;
a pair of first elastic portions (extending from each side of 233; fig. 5-6; as shown in annotated fig. 1 above) elongated from side portions of a rear end of the base portion (fig. 5-6; as shown in annotated fig. 1 above) and bending downward (Note the slight downward bend);
a pair of second elastic portions (236; fig. 5-6; as shown in annotated fig. 1 above) formed at both of the first elastic portions and bending upward (Note the slight upward bend); and
a pair of elastic pieces (224, 226; fig. 5-6; as shown in annotated fig. 1 above) elongated from both of the second elastic portions and inclined upward toward a front direction, which is configured to tightly abut a lower surface of an injector cup (injector cup 214; fig. 5-6; as shown in annotated fig. 1 above) of a fuel rail to elastically support the lower surface of the injector cup of the fuel rail,
wherein a pair of rotation prevention pieces (254; fig. 5-6; as shown in annotated fig. 1 above) are formed to extend forward (as shown in fig. 5-6, and as shown in annotated fig. 1 above) at front end portions of the base portion (note how 254 extends in a forward and upward direction along a front end portion of the base portion), respectively, and configured to receive a stopper portion (tab on 214; as shown in fig. 5-6) formed on the upper surface of the connector housing of the injector between the pair of the rotation prevention pieces to be coupled in a rotational direction thereof (as shown in fig. 5-6), and
wherein the first elastic portions and the second elastic portions impart elasticity to vertical motion of the elastic pieces by the bent shape (inherent; as shown in fig. 5-6, and as shown in annotated fig. 1 above).

In re claim 12, Lorraine teaches the clip for the injector of claim 11, and further teaches,
wherein a distance between the pair of the rotation prevention pieces corresponds to a width of the stopper portion (as shown in fig. 5-6).

Allowable Subject Matter
Claims 1, 3, and 5 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747